Citation Nr: 0300829
Decision Date: 01/15/03	Archive Date: 06/02/03

DOCKET NO. 97-09 091               DATE JAN 15, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Pittsburgh, Pennsylvania

THE ISSUES

1. Entitlement to a compensable disability evaluation for dental
trauma as a residual of a gunshot wound to the mouth.

2. Entitlement to an increased evaluation for residuals of a
gunshot wound to the facial muscles of both cheeks, involving
mucous membranes and parotid glands, with disfiguring scars,
currently evaluated as 60 percent disabling.

3. Entitlement to an increased evaluation for incomplete paralysis
of the left seventh (facial) cranial nerve as the result of a
gunshot wound, currently evaluated as 10 percent disabling.

REPRESENTATION 

Appellant represented by: Military Order of the Purple Heart of the
U.S.A.

WITNESSES AT HEARING ON APPEAL 

Veteran and wife 

ATTORNEY FOR THE BOARD 

Martin F. Dunne, Counsel 

INTRODUCTION

The veteran served on active duty in the Armed Forces from
September 1948 to September 1952. His awards and decorations
include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an August 1996 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh,
Pennsylvania, which denied the benefits sought on appeal.

In May 1997, the veteran and his wife testified at a personal
hearing held at the RO in Pittsburgh before a hearing officer. The
veteran also requested that he be afforded an opportunity to
personally appear and present evidence in Washington, D.C., before
a Member of the Board. That hearing was scheduled for a date in May
1999 but was canceled when the veteran informed the Board that he
would not be present for the hearing. In lieu of the personal
hearing, the veteran's representative submitted to the Board a
written informal hearing presentation on behalf of the veteran.

In a September 1999 decision, the Board denied the veteran a
compensable disability evaluation for dental trauma, as a residual
of a gunshot wound to the mouth; an increased evaluation for
residuals of a gunshot wound to the facial

muscles of both cheeks, involving mucous membranes and parotid
glands, with disfiguring scars, evaluated as 60 percent disabling;
an increased evaluation for incomplete paralysis of the left
seventh (facial) cranial nerve, as the result of a gunshot wound,
evaluated as 10 percent disabling; an increased evaluation for a
gunshot wound to the tongue, with scar formation, evaluated as 30
percent disabling;.and an increased evaluation for loss of taste,
as the result of a gunshot wound, evaluated as 10 percent
disabling. The veteran appealed the Board's decision to the United
States Court of Appeals for Veterans Claims (Court).

In a September 2000 order, the Court granted the parties' Joint
Motion for Partial Remand of the Board's September 1999 decision
and to Stay Further Proceedings. In the Joint Motion, the parties
had agreed that the veteran would withdraw that portion of his
appeal seeking an increased disability evaluation for a gunshot
wound to the tongue and to an increased evaluation for loss of
taste. Pursuant to the actions requested in the Joint Motion, the
Court vacated that part of the Board's decision that denied a
compensable disability evaluation for dental trauma, as a residual
of a gunshot wound; an increased evaluation for residuals of a
gunshot wound to the facial muscles; and an increased evaluation
for incomplete paralysis of the left seventh (facial) cranial
nerve, as the result of a gunshot wound; and remanded those issues
to the Board for further development and readjudication.

In March 2002, the Board undertook further development of the
remanded issues, pursuant to the authority granted by 38 C.F.R.
19.9(a)(2). Upon completion of the development, the Board provided
notice of the development to the veteran in October 2002, as
required by Rule of Practice 903, 38 C.F.R. 20.903. The Board has
received and reviewed the veteran's response. Hence, the issues on
appeal are ready for Board determination.

3 -

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained.

2. During combat, the veteran sustained a through-and-through
gunshot wound to his mouth that entered his left cheek and exited
his right cheek, seriously damaging his tongue, teeth, and upper
lip along the way.

3. As a result of the through-and-through gunshot wound in service,
all of the veteran's upper teeth and five of his lower teeth were
removed during service and dentures provided; additional teeth were
removed after service.

4. There are medical opinions of record confirming there is a nexus
(i.e., a cause-and-effect link) between the veteran's dental
trauma, tooth loss, and partial loss of bone of the maxilla and
mandible, due to the through-and-through GSW to his mouth during
service.

5. Recent VA neurologic examination revealed faint disfiguring
facial scars on both of his cheeks; a symmetrical face; no evidence
of facial paralysis; the facial muscles are able to move without
impairment; the currently assigned 60 percent evaluation for
residuals of the through-and-through gunshot wound to the facial
muscles of both cheeks, involving mucous membranes and parotid
glands, with disfiguring scars, is protected.

6. Recent VA neurologic examination of the veteran's fifth (facial)
cranial nerve revealed moderate incomplete sensory manifestations.

7. Recent VA neurologic examination of the veteran's left seventh
(facial,) cranial nerve revealed no evidence.of any paralysis; the
currently assigned 10 percent evaluation is protected.

4 -

CONCLUSIONS OF LAW

1. The criteria for a 40 percent disability evaluation for dental
trauma as a residual of a gunshot wound to the mouth have been met.
38 U.S.C.A. 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp 2001);
38 C.F.R. 3.321, 3.156(a), 3.159, 3.326(a), 4.1-4.7, 4.41, 4.149,
4.150, Diagnostic Code 9913 (1998 & 2002).

2. The criteria for a disability evaluation in excess of 60 percent
for the residuals of a gunshot wound to the facial muscles of both
cheeks, involving mucous membranes and parotid glands, with
disfiguring scars, have not been met. 38 U.S.C.A. 110, 1155, 5102,
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 3.321,
3.156(a), 3.159, 3.326(a), 4.1-4.7, 4.14, 4.20, 4.21, 4.41, 4.56,
4.73, 4.118, 4.124, Diagnostic Codes 7800-8104 (2001 & 2002).

3. The criteria for a separate disability evaluation of 10 percent
for moderate incomplete sensory manifestations, incomplete
paralysis, of the fifth (facial) cranial nerve have been met. 38
U.S.C.A. 110, 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp.
2001); 38 C.F.R. 3.321, 3.156(a), 3.159, 3.326(a), 4.1-4.7, 4.14,
4.20, 4.21, 4.41, 4.56, 4.73, 4.123, 4.124, 4.124a, Diagnostic Code
8205 (2002).

4. The criteria for a disability evaluation in excess of 10 percent
for incomplete paralysis of the left seventh (facial) cranial nerve
as the result of the gunshot wound have not been met. 38 U.S.C.A.
110, 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38
C.F.R. 3.321, 3.156(a), 3.159, 3.326(a), 4.1-4.7, 4.14, 4.20, 4.21,
4.41, 4.56, 4.73, 4.123, 4.124, 4.124a, Diagnostic Code 8207
(2002).

5 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Subsequent to both the Board's decision in this case and the
Court's order, Congress enacted the Veterans Claims Assistance Act
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).
That act codified certain notice and duty-to-assist requirements
and eliminated the well-grounded claim requirement. See 38 C.F.R.
3.102, 3.156(a), 3.159, 3.326(a).

On April 24, 2002, the United States Court of Appeals for the
Federal Circuit (Federal Circuit) issued Dyment v. Principi, 287
F.3d. 1377 (Fed. Cir. 2002). In Dyment, the Federal Circuit held
that only section 4 of the VCAA, which eliminated the well-grounded
claim requirement, is to be considered retroactive,, to claims
pending at the time of the VCAA's enactment. Id.

Further, the Federal Court has concluded that section 3(a) of the
VCAA, (duty to assist in obtaining evidence) does not apply
retroactively to require that proceedings that were complete before
the Department of Veterans Affairs and were on appeal to the Court
of Appeals for Veterans Claims or the Federal Court be remanded for
readjudication under the new statute. See Bernklau v. Principi, 291
F.3d. 795 (Fed. Cir. 2002). Inasmuch as this case falls within this
classification, there is no need for the Board to provide the
veteran any further assistance in obtaining evidence.

Regarding the notification provisions of the VCAA in the veteran's
case, the correspondence sent to him in August 1996, June 2002, and
most recently in October 2002 collectively apprised him of the type
of evidence needed to substantiate his allegations to prevail. He
also received notice of this in the October 1996 Statement of the
Case (SOC), in the April 1998 Supplemental Statement of the Case
(SSOC), and in the notice of the Board's further development of the
issues. Furthermore, once completed, the Board apprised him and his
representative of the results of the development, and they were
given (and took advantage of) the opportunity to submit additional
evidence

6 -

in response. The actions of the RO and Board, when considered
together, specifically satisfy the requirements of 5103 of the new
statute since both the veteran and his representative continually
have been apprised of the type of evidence needed to support the
claims, the applicable laws and regular ions, and what evidence VA
would obtain and what evidence he was responsible for obtaining,
himself. See Quartuccio v. Principi, 16 Fed. App. 183 (2002). Also,
he was examined to obtain a medical nexus opinion, and he and his
wife testified at a personal hearing held at the RO before a
hearing officer in May 1997. Lastly, he recently notified the Board
in September 2002 that he did not have any additional evidence or
information to submit in support of his claims.

Increased Rating

Disability evaluations are determined by comparing a veteran's
present symptomatology with criteria set forth in VA's Schedule for
Rating Disabilities. The percentage ratings represent, as far as
can practicably be determined, the average impairment in earning
capacity resulting from such diseases and injuries and their
residual conditions in civil occupations. Individual disabilities
are assigned separate diagnostic codes. See 38 U.S.C.A. 1155; 38
C.F.R. 4.1, Part 4.

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria for that rating.
Otherwise, the lower rating will be assigned. See 38 C.F.R. 4.7.
Any reasonable doubt regarding a degree of disability will be
resolved in favor of the veteran. See 38 C.F.R. 4.3.

It is essential, both in the examination and in the evaluation of
disability, that each disability be reviewed in relation to its
history. See 38 C.F.R. 4.41. Where entitlement to compensation
already has been established and an increase in the disability
rating is at issue, it is the present level of disability that is
of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58
(1994).

7 -

A. Loss of Teeth

In September 1950, during combat in Korea, the veteran sustained a
through-and-through gunshot wound that entered his left cheek and
exited his right cheek, damaging his tongue, teeth, and upper lip.
As a result of the gunshot wound, all of his upper teeth, and five
of his lower teeth, were removed during service and dentures
provided; additional teeth were removed after service. The service
medical records do not reflect the loss of bone structure of the
maxilla or mandible as a result of the gunshot wound. In 1953, the
RO granted service connection for the loss of the majority of the
teeth, for the purpose of dental examinations and outpatient
treatment.

The report of the veteran's December 1994 VA dental examination
reflects that he was having difficulty chewing food because of
advanced resorption of the mandibular residual alveolar ridge. The
testimony presented by the veteran au d his wife at an August 1985
hearing essentially related that, in addition to losing me)st of
his teeth as the result of the gunshot wound to his face and mouth,
he also lost some bone structure of the maxilla or mandible, which
resulted in his dentures no longer fitting properly.

In September 1986, the Board denied the veteran a compensable
evaluation for the loss of his teeth due to the dental trauma
because his loss of masticatory function was due to advanced
resorption of the mandibular residual alveolar ridge. Although the
gunshot wound had penetrated both cheeks and caused damage to his
teeth and tongue, there was no medical evidence of any loss of bony
structure of the mandible or maxilla.

In a medical statement, dated in December 1986, the veteran's
private dentist, D.R. Kaufman, D.D.S., essentially related that he
had treated the veteran from June to December 1982 and had
attempted to construct a new set of complete upper and lower
dentures. Dr. Kaufman related that the veteran had an abnormally
resorbed mandibular alveolar ridge that was probably related to the
injury in service

8 -

and expressed the belief that, given the severity of the mandibular
atrophy, the most reasonable treatment plan would include some
preprosthetic surgical intervention, such as an implant,
vestibuloplasty, or a graft.

In a medical statement dated in February 1987, R. Bonomo, D.M.D.,
opined that the veteran's early loss of dentition and subsequent
chronic course of ill-fitting, prostheses resulted in a syndrome of
edentulous bone loss. The surgeon further related that the
condition was a direct result of the veteran's injury in service
due to the fact that it is highly unusual for a 20-year old man to
lose his entire dentition naturally; and, therefore, it would be
unlikely that he would have had this experience were it not for the
injury he sustained in service.

The veteran testified at a personal hearing held at the RO in April
1987, during which he submitted an X-ray film taken of his mouth by
Dr. Bonomo, which was interpreted by a VA dentist as revealing
edentulous maxillary and mandibular ridges, advanced alveolar bone
loss on both ridges, and numerous radiopacities, secondary to a
gunshot wound. The veteran subsequently testified before Members of
the Board at a personal hearing that was held in Washington, D.C.,
in August 1988.

In December 1988, the Board again denied the veteran entitlement to
a compensable evaluation for loss of teeth as the result of a
gunshot wound to the mouth on the basis that the medical evidence
did not demonstrate that his loss of teeth, either during or since
service, was a result of loss of bone substance due to trauma.
Rather, the medical evidence revealed that the loss of teeth, both
during service and post-service, was due to advanced resorption of
the mandibular alveolar ridge.

In March 1996, a VA prosthodontist, R. Cwynar, D.M.D.. conveyed in
a medical statement that he had examined the veteran, during which
the veteran related a history of having been shot.through the mouth
while on active duty resulting in a loss of a portion of the
supporting bone of his jaws. On examination, the mandibular arch
was extremely atrophic and in a state of advanced alveolar bone

9 -

resorption. There was almost no attached gingival tissue present
and nearly no functional depth in the mandibular buccal and lingual
vestibules. A panoramic radiograph revealed little vertical height
to the body and anterior symphysis region of the mandible. The
inferior alveolar nerve lied very close, or possibly even in the
crest, of the lower residual ridge in the mental foramen area. The
anterior residual ridge was atrophic, basically resorbed away,
leaving a roll of flabby, mobile fibrous tissue extending from the
right to the left premolar regions.

The veteran's May 1996 VA examination revealed a severely atrophic
mandible. The maxillary and mandibular arches were completely
edentulous, with the mandibular denture lacking stability. The
maxillary denture was satisfactory.

A December 1996 VA medical report from L. Grzesinski, D.D.S., notes
that he had reviewed the veteran's case and found that his lower
jaw was severely resorbed, very flat, and very narrow.

The veteran and his wife testified at a personal hearing at the RO
before a hearing officer in May 1997. During the hearing, the
veteran essentially related that, when he was shot, he lost
seventeen teeth as well as some bone and tissue. As a result, he
has had extreme difficulty eating and has to cut food into small
portions or practically drink everything.

In March 2002, the Board undertook additional development to have
the veteran undergo VA dental and neurologic examinations to
determine whether his dental trauma, tooth loss, was attributable
to bone loss as a residual of his gunshot wound to the mouth, or to
some other cause. Following VA examination, conducted in July 2002
by two dental surgeons and review of the record, the joint opinion
expressed was that it was impossible to determine the etiology of
the mandibular atrophy fifty years after the in-service incident
and initial treatment; it cannot be definitively determined that
the veteran' s current debilitated dental condition had been caused
by the natural resorption process of by his service-related trauma.
The VA neurologist who also examined the veteran offered that, as
reported in the dental portion of the examination, a dental
correlation between dental injury from a

10-

gunshot wound requiring several extractions in 1950 and changes
with osteoporosis and loss of ridge in his lower alveolus is more
than likely.

In July 2002, the veteran submitted medical statements from private
oral surgeons, all dated in June 2002. Dr. Bonomo offered that the
veteran has severe edentulous bone loss of the mandible, as a
direct consequence of the traumatic loss of his teeth at an early
age. J. Irwin, D.D.S., noted that, after examining the veteran, his
lower mandibular ridge was quite thin and fragile; that he was
unable to wear a lower denture; and that it would be difficult to
fabricate a new denture due to the flat nature of this ridge. He
opined that the veteran's condition was due to his experience of
having been shot in the mouth. Dr. Kaufman essentially reiterated
his earlier findings, including his opinion that the veteran's
abnormally resorbed mandibular alveolar ridge was probably somewhat
related to a reported service-related accident of many years ago.
C. Griffith, D.D.S., following examination of the veteran,
concluded that, although he could not categorically state that the
bone loss (atrophic mandibular ridge, with virtually no alveolar
bone remaining) is due primarily to the injury the veteran
received: however, the surgeon was certain that the injury
accelerated whatever process that may be naturally present, as well
as probably causing the loss of some of the bone at the time of
injury. In a medical statement, dated in August 2002, P. Rollins,
M.D., addressed the scar on the veteran's right cheek.

Analysis

In 1953, the veteran was granted service connection-for treatment
purposes-- for the teeth he lost as a result of the dental trauma
in service.

During the pendency of this appeal, VA amended the regulations
affecting dental and oral conditions, effective from June 8, 1999.
Where the law or regulations governing a claim change while the
claim is pending, as in the veteran's case, the version most
favorable to the claimant applies, absent congressional intent to
the contrary. See Dudnick v. Brown, 10 Vet. App. 79 (1997), Karnas
v. Derwinski, 1 Vet. App. 308, 312-13 (1991). In deciding these
types of cases, a determination

must be made whether the previous or revised version is more
favorable to the veteran. However, if the revised version is more
favorable, the retroactive reach of that regulation can be no
earlier than the effective date of the change, and only the earlier
version of the regulation may be applied for the period prior to
the effective date of the change. See 38 U.S.C.A. 5110(g); see also
VAOPGCPREC 3-2000 (2000). However, since the regulations affecting
the evaluation of dental and oral conditions essentially only
involved non-substantive changes, it appears that neither version-
new or old, is actually more favorable to the veteran. Prior to
June 8, 1999, dental and oral conditions were evaluated under 38
C.F.R. 4.149. Effective June 8, 1999, such conditions are evaluated
under 38 C.F.R. 4.150: however, no changes were made to Diagnostic
Code 9913, which is specifically applicable here.

Under the applicable provisions, treatable carious teeth,
replaceable missing teeth, dental or alveolar abscesses,
periodontal disease (pyorrhea), and Vincent's stomatitis are not
disabling conditions, and only ("solely") may be service- connected
for the purpose of determining entitlement to dental examinations
or outpatient dental treatment (i.e., not compensation) under the
provisions of 38 C.F.R. 17.120 or 17.123.

This is critically significant in this case because there is no
basis under the applicable laws or regulations for assigning a
compensable rating for replaceable missing teeth, other than if due
to the loss of substance of the body of the maxilla or mandible
without loss of continuity. See 38 C.F.R. 4.149 (1998), 4.150
(2002)., Diagnostic Code 9913. This code provides for evaluations
from noncompensable (0 percent) to 40 percent; however, none of the
evaluations contemplate the loss of the alveolar process through
natural resorption. While the veteran's service medical records
(SMRS) do not reflect loss of any bone of either his maxilla or
mandible at the time of his gunshot wound in service, the more
recent medical evidence, submitted by numerous oral surgeons-both
VA and private, confirms there is indeed a nexus (i.e., an
etiological cause-and-effect link) between his currently noted
dental trauma, bone loss, and the through-and-through gunshot wound
to the mouth. When all reasonable doubt is resolved in his favor,

12 -

the Board finds that his substantiated loss of substance of the
body of his mandible is attributable to his gunshot wound to the
mouth during service. Hence, the provisions of Diagnostic Code 9913
are applicable in his case.

Under Diagnostic Code 9913, the loss of teeth due to loss of
substance of body of the maxilla or mandible, without loss of
continuity, and where the lost masticatory surface cannot be
restored by suitable prosthesis, a 40 percent rating is applicable
for loss of all teeth. The 40 percent rating is the maximum rating
under this code. See 38 C.F.R. 4.149 (1998), 4.150 (2002).

In the veteran's case, recent dental examination have revealed that
he is totally edentulous. He wears a fairly stable and retentive
full maxillary denture, despite the fact that the anterior
maxillary ridge is comprised primarily of loose fibrous tissue.
However, there is an inability to wear and use a mandibular denture
because there is severe resorption of the mandibular residual
alveolar ridge, with pain to palpation of both the right and left
body regions.

As for a diagnostic code that would provide a rating in excess of
40 percent, the medical evidence would have to reveal that the
veteran has lost more than half of the maxilla, which was not
replaceable by prosthesis. Under Diagnostic Code 9914, such medical
evidence would warrant a 100 percent rating; however, such medical
findings have not been made in the veteran's case. Diagnostic Code
9914 is the only other possibly applicable code available that
could provide for a higher evaluation. Rather, medical evidence
shows that he wars a fairly stable full maxillary denture. Hence,
given the medical evidence, the Board finds that the veteran's
dental trauma, tooth loss, meets the criteria for a maximum, 40-
percent disability rating, under Diagnostic Code 9913. Id.

B. Facial Muscles, Both Cheeks, Involving Mucous Membranes and
Parotid Glands, with Disfiguring Scars

As a result of the veteran's September 1950 through-and-through
gunshot wound to his mouth, he underwent plastic surgery, while in
service, for a disfiguring scar on

13 -

his right cheek. In July 1952, medical evaluation revealed a well-
healed round scar on h Is left cheek (portal of entry) and a well-
healed vertical scar on his right cheek (portal of exit). There was
no gross deformity of the face or head. In January 1953, the RO
granted service connection for the residuals of the through-and-
through gunshot wound to the veteran's facial muscles of both
cheeks, involving the mucous membrane and parotid glands, and
disfiguring scars, effective from the time of the veteran's
separation from active duty service; the RO assigned the disability
a 60 percent rating. The evaluation has remained at the 60 percent
level ever since.

The report of the veteran's August 1983 VA examination notes that
there was slightly disfiguring facial scars on both of his cheeks.
There was slight numbness of the left side of his face.

The report of the veteran's May 1996 VA examination makes no
mention of any complaints or findings pertaining to his facial
muscles. The only reference the examiner made to the facial scars
was that they are located around the chin area. The examiner did
not describe the scars or note their cosmetic effects. The report
does not contain any complaints by the veteran pertaining to his
facial scars.

On VA dental examination. in July 2002, the veteran related no
complaints regarding facial paralysis, paresthesia, or scarring.
The examination revealed that he was totally edentulous and wore a
fairly stable and retentive full maxillary denture, despite the
fact that the anterior maxillary ridge was comprised primarily of
loose fibrous tissue. There was severe resorption of the mandibular
residual alveolar ridge, with pain to palpation of both the right
and left body regions. No ulcerations were noted. Residuals of the
gunshot wound to the cheeks appeared to be more evident intraorally
than extraorally. External scarring was only mildly disfiguring.
Review of a panoramic radiograph, dated in June 2002, from Dr.
Bonomo, confirmed advanced resorption or loss of the residual
mandibular alveolar ridge, with existence of several metallic
fragments in the area of the right man fibular ridge and soft
tissues of the right cheek and buccal mucosa.

14 -

The neurologic portion of the veteran's July 2002 VA examination
notes complaints of an inability to wear lower dentures because of
pain in the gum. Examination revealed a vertical scar over the
right cheek, extending across the chin, and another smaller one on
the left cheek. The scars were faint. The veteran's face was
symmetrical and there was no evidence of any paralysis. The facial
muscles moved without impairment. There was no impairment of
mobility of the temporo mandibular joints. There was tenderness to
palpation over the lower alveolar ridge on the right side. The
alveolus appeared atrophic. Following examination of the veteran
and review of the record, the neurologist's assessment was a
history of partial left facial paralysis, with none found on
examination.

In a medical statement, dated in August 2002, P. Rollins, M.D.,
related that he had evaluated the veteran's scar on the right side
of his cheek. He noted that the veteran had recently started to
have a significant indentation in the right cheek, with the scar
tissue becoming gradually progressive, which is the general nature
of scar tissue.

Analysis

The veteran's service-connected residuals of the gunshot wound to
his facial muscles of both cheeks, involving mucous membranes and
parotid glands, with disfiguring scars, are currently rated as 60
percent disabling. A disability which has been continuously rated
at or above evaluation for twenty or more years for compensation
purposes shall not thereafter be rated at less than such
evaluation, except upon a showing that such rating was based on
fraud. See 38 U.S.C.A. 110; 38 C.F.R. 3.951(b). As fraud is not an
issue in this case, and since the disability rating at the 60
percent level has been in effect for well-over twenty years, that
disability rating is protected and cannot be reduced.

The Board also notes that these conditions are all rated together
under 38 C.F.R. 4.118, 4.124a, Diagnostic Codes 7800-8104. The
first diagnostic code cited is the one for the disease itself
(facial scar) and the diagnostic code that follows the hyphen is
the one fore the residual condition (neurologic). See 38 C.F.R.
4.27.

15 -

However, current regulation would have each component of the injury
rated separately. See 38 C.F.R. 4.73, Diagnostic Code 5325; see
also Esteban v. Brown, 6 Vet. App. 259 (1994); Karnas v. Derwinski,
1 Vet. App. 308, 313 (1991) (where, as here, the governing laws
and/or regulations change after a claim has been filed, but before
completion of the appeal, the version most favorable to the veteran
must be applied, absent a contrary intent of Congress or the
Secretary of VA).

38 C.F.R. 4.73 pertains to the schedule of ratings for muscle
injuries. Under Diagnostic Code 5325, injuries to the facial
muscles are to be evaluated based on the functional impairment as
seventh (facial) cranial nerve neuropathy (Code 8207), disfiguring
scar (Code 7800), etc. At the very minimum, a 10 percent rating is
warranted if there is interference to any extent with mastication.
Also, the Court held in Esteban that, if none of the symptoms for
any one injury is duplicative or overlapping with the symptoms of
the other conditions, separate ratings are appropriate. See also 38
C.F.R. 4.14, further discussing the prohibition against 
"pyramiding" the same disability under various diagnoses.

As noted in Diagnostic Code 5325, when rating injury to the facial
muscles, you first must consider the diagnostic codes for
evaluating injuries to the cranial nerves. If a compensable rating
or ratings cannot be assigned based on injury to the cranial
nerves, Diagnostic Codes 8205 (fifth facial cranial nerve) and 8207
(seventh facial cranial nerve), a 10 percent evaluation would be
assignable under Diagnostic Code 5325, if there is any
interference, whatsoever, with mastication (chewing).

The veteran currently is currently separately evaluated under
Diagnostic Code 8207 for incomplete paralysis of the left seventh
(facial) cranial nerve, with a protected 10 percent evaluation that
has been in effect since 1952. An analysis of this separate rating
will be discussed later in this decision.

Under Diagnostic Code 8205, moderate incomplete paralysis of the
fifth cranial nerve warrants a 10 percent evaluation. A 30 percent
evaluation is warranted for severe incomplete paralysis, and a 50
percent evaluation is warranted for complete paralysis. The medical
evidence shows that the veteran has severe resorption of the

16 -

mandibular residual alveolar ridge, with pain to palpation over the
lower alveolar ridge, confirming the probability of proximity of
the alveolar nerves to the crest of the ridge. The deterioration is
medically shown to be the result of the loss of the alveolar
process, which, in turn, is being caused by bone loss, which recent
medical opinions and findings have attributed to the veteran's in-
service gunshot wound to the mouth. Diagnostic Code 8205 does
provide for a 10 percent rating, and no higher, for moderate
incomplete sensory manifestations, in the absence of medical
evidence showing severe incomplete or complete paralysis, which
would warrant a 30 and 50 percent rating, respectively. Under the
circumstances, a separate 10 percent rating is warranted under
Diagnostic Code 8205 for incomplete paralysis of the fifth cranial
nerve.

The veteran has problems with chewing. However, there is no medical
evidence of record that this problem is the result of his facial
muscles, as opposed to the deterioration of his lower jaw via
resorption. Since recent medical evidence has offered a nexus
between that condition and the veteran's gunshot wound to the
mouth, application of Code 5325 is applicable; however, as noted
earlier, if a compensable rating or ratings cannot be assigned
based on injury to the cranial nerves, Diagnostic Codes 8205 (fifth
facial cranial nerve) and 8207 (seventh facial cranial nerve), a 10
percent evaluation would then be assignable under Diagnostic Code
5325 if there is any interference, whatsoever, with mastication
(chewing). In the veteran's case, the veteran now has separate 10
percent ratings for both fifth and seventh cranial nerves;
therefore, a 10 percent rating under Diagnostic Code 5.325 based on
interference with mastication is not applicable.

Diagnostic Code 8104 is cited to reflect that the veteran's facial
condition is being rated analogous to paramyoclonus multiplex,
which is associated with his disability; however, the disability,
as a whole, is evaluated under the criteria of Code 7800, for his
scars. See 38 C.F.R. 4.27.

During the pendency of this appeal, VA amended the regulations
affecting the skin, effective from August 30, 2002. As noted
earlier in this decision, where the law or regulations governing a
claim change while the claim is pending, the version most

17 -

favorable to the claimant applies, absent congressional intent to
the contrary. See Dudnick, 10 Vet. App. at 79; Karnas, 1 Vet. App.
at 312-13.

Prior to August 30, 2002, Diagnostic Code 7800 provided that
disfiguring, head, face, or neck scars that resulted in complete or
an exceptionally repugnant deformity on one side of the face or in
marked or repugnant bilateral disfigurement, warranted a 50 percent
rating. When, in addition to tissue loss and cicatrization, there
is marked discoloration, color contrast, or the like, the 50
percent rating may be increased to 80 percent. See 38 C.F.R. 4.118
(2001).

Effective August 30, 2002, Diagnostic Code 7800 provides that
disfiguring, head, face )r neck scars, with visible or palpable
tissue loss and either gross distortion or asymmetry of three or
more features or paired sets of features (nose, chin, forehead,
eyes [including eyelids], ears [auricles], cheeks, lips), or
exhibit six or more characteristics of disfigurement, warrant an 80
percent rating. See 38 C.F.R. 4.118 (2002).

The eight characteristics of disfigurement, for purposes of
evaluation under 38 C F.R. 4.118 are: 1) Scar 5 or more inches (13
or more cm.) in length; 2) Scar at least one-quarter inch (0.6 cm.)
wide at its widest part; 3) Surface contour of scar elevated or
depressed on palpation; 4) Scar adherent to underlying tissue; 5)
Skin hypo- or hyper-pigmented in an area exceeding six square
inches (39 sq. cm.); 6) Skin texture abnormal (irregular, atrophic,
shiny, scaly, etc. )in an area exceeding six square inches (39 sq.
cm.); 7) Underlying soft tissue missing in an area exceeding six
square inches (39 sq. cm.), and 8) Skin indurated and inflexible in
an area exceeding six square inches (39 sq. cm.). Id.

In the veteran's case, he is currently evaluated at 60 percent for
facial scars and that rating is protected. See 38 C.F.R. 38
U.S.C.A. 110. In 1983, VA examination noted that his facial scars
were slightly deforming. Reports of recent VA medical evaluations,
July 2002, have noted that there is a vertical scar over the right
cheek, extending across the chin, and another smaller scar on the
left cheek. Both scars were noted as faint. His facial muscles
moved without impairment. A recent

18 -

private medical statement indicates that the veteran's scar on the
right side of his cheek has started to have a significant
indentation. This statement was dated August 2, 2002, a few days
after the veteran completed his VA dental and neurologic
examinations. July 31, 2002, which found the above-mentioned faint
scars. There is no recent evidence that the veteran was complaining
of any painful facial scars, nor is there any medical evidence that
his facial scars are manifested by marked discoloration, color
contrast, or that they are most repugnant or most disfiguring.
Without medical evidence of these types of manifestations, there s
no basis for assigning a higher rating under either the prior or
current criteria of Diagnostic Code 7800.

Although the veteran has not been evaluated under the criteria
effective from August 30, 2002, a remand for another examination to
determine the current condition of his facial scars would not be
productive and would only further delay resolution of the claim.
The veteran has recently undergone extensive VA dental and
neurologic examinations (July 31, 2002), which did not find any
manifestations of the facial scars that even remotely meet the
criteria for an 80 percent rating under the new criteria. In
conducting those examinations, the multiple examiners noted the
detailed descriptions of the scars and their residual effects.
Given the findings of those very recent examinations, it would
serve no useful purpose remanding this case for another medical
examination. Hence, there is no prejudice to the veteran in
reviewing the results of that examination and applying the more
favorable result. See Bernard v. Brown, 4 Vet. App. 384, 393-94
(1993).

A higher evaluation also is not warranted under any other
potentially applicable diagnostic code, e.g., even if the veteran's
disability, alternatively, were evaluated under Diagnostic Code
8104, which refers to Diagnostic Code 8103. Under Code 8103, a mild
condition warrants a noncompensable evaluation; a moderate
condition warrants a 10 percent evaluation, and a severe condition
warrants a 30 percent evaluation. Here, however, the veteran has
not complained of any cheek condition nor has medical evaluation
noted any such condition. The notation made back in 1983, during VA
examination, was that the left side of the veteran's face was
slightly numb. Recent VA neurologic examination, July 2002,
specifically

19 -

noted no complaints or findings pertaining to cheek pain, facial
paralysis, paresthesia and the veteran had no complaints pertaining
to scarring. In the absence of more severe impairment, there is no
basis for assigning a higher rating.

Under the circumstances of this case, even where the Board has
assigned a 10 percent separate rating under Diagnostic Code 8205
for incomplete paralysis of the fifth cranial nerve, the ratings
still do not add up to the 60 percent protected rating the veteran
already has. Hence, as there is not sufficient evidence of
impairment to warrant a rating higher than 60 percent, his claim
must be denied.

C. Seventh (Facial) Cranial Nerve

As a result of the veteran's through-and-through gunshot wound to
his mouth, he sustained damage to his seventh (facial) cranial
nerve on the left side. In January 1953, the RO granted service
connection for this disability, effective from the time of his
separation from active duty; a 10 percent evaluation was assigned,
which has remained in effect ever since.

The report of the veteran's August 1983 VA examination notes that
there was slight numbness on the left side of his face. In the
March 1996 medical statement, Dr. Cwynar indicated that the
veteran's mouth condition would make it difficult, if not nearly
impossible, for him to be able to comfortably eat and enjoy a diet
of varying food types and consistencies. Dr. Cwynar attributed the
impairment to the deterioration of the lower jaw via resorption,
not nerve paralysis.

As noted earlier in this decision, recent VA examination found no
complaints regarding facial paralysis, paresthesia, or scarring.
Examination noted that the veteran's face is symmetrical and there
was no evidence of any paralysis. His facial muscles moved without
impairment. There was no impairment of mobility noted.

20 -

Analysis

Cranial or peripheral neuritis, characterized by loss of reflexes,
muscle atrophy, sensory disturbances, and constant pain, at times
excruciating, is to be rated on the scale provided for injury of
the nerve involved, with a maximum equal to severe, incomplete
paralysis. See 38 C.F.R. 4.123.

Cranial or peripheral neuritis characterized usually by a dull and
intermittent pain, of typical distribution so as to identify the
nerve, is to be rated on the same scale, with a maximum equal to
moderate incomplete paralysis. See 38 C.F.R. 4.124.

Injuries to facial muscles are evaluated based on the functional
impairment as seventh (facial) cranial nerve neuropathy, Diagnostic
Code 8207, with a minimum of 10 percent for interference to any
extent with mastication. See 38 C.F.R. 4.73, Diagnostic Code 5325.
See Karnas, supra.

The veteran's seventh (facial) cranial nerve disability on the left
is evaluated under 38 C.F.R. 4.124a, Diagnostic Code 8207. This
code provides for a 10 percent evaluation for moderate, incomplete
paralysis of the seventh (facial) cranial nerve. A 20 percent
evaluation is warranted if there is severe, incomplete paralysis,
and a 30 percent evaluation is warranted for complete paralysis of
the nerve.

The most recent medial evaluation reports do not contain any
indication that the veteran had any complaints in the area of his
left seventh (facial) cranial nerve. Although in August 1983, the
VA medical examiner found that the veteran's left side of the face
was slightly numb, subsequent medical records do not reflect any
further complaints pertaining to the left side of the veteran's
face, nor is there any clinical finding pertaining to the left
seventh cranial nerve. Under the circumstances, certainly no more
than the currently assigned 10 percent evaluation is warranted.
Also, the Board notes that the 10 percent evaluation has been in
continuous effect for over twenty years and, therefore, is
protected. See 38 U.S.C.A. 110.

21

ORDER

Subject to the laws and regulations governing the payment of
monetary benefits, a 40 percent rating is granted for dental trauma
as a residual of the gunshot wound to the mouth during service.

The claim for a rating higher than 60 percent for the residuals of
the gunshot wound to the facial muscles of both cheeks, involving
the mucous membranes and parotid glands, with disfiguring scars, is
denied.

Subject to the laws and regulations governing the payment of
monetary benefits, a separate 10 percent rating is granted for
incomplete paralysis of the fifth cranial nerve.

The claim for a rating higher than 10 percent for incomplete
paralysis of the left seventh (facial) cranial nerve, as the result
of the gunshot wound, is denied.

Keith W. Allen 
Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001. Pub. L. No. 107-103. 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

22 -

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 23 -



